70 So. 3d 809 (2011)
Berta JEFFERSON, Wife of/and Leon J. Jefferson, Jr.
v.
AMF BOWLING CENTERS, INC. d/b/a All Star Lanes.
No. 2011-CC-1070.
Supreme Court of Louisiana.
September 23, 2011.
In re All Star Lanes; AMF Bowling Centers Inc. d/b/a;Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. C, No. 656056; to the Court of Appeal, Fifth Circuit, No. 11-C-2.
Granted in part. The portion of the court of appeal's judgment reversing the granting of partial summary judgment on plaintiffs' merchant and strict liability claims is vacated and set aside. In the absence of an application by plaintiff, these issues were not properly before the court of appeal. See Walker v. Clarendon National Ins. Co., 01-2338 (La.12/14/01), 802 So. 2d 1285. In all other respects, the application is denied.